Citation Nr: 1629454	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-38 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center in Ft. Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on January 3, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1943 to September 1945.  He is a former prisoner of war.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana.   

In April 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


FINDINGS OF FACT

1.  Prior authorization was not received for the cardiac stress test that the Veteran underwent on January 3, 2011.

2.  The cardiac stress test received on January 3, 2011, did not constitute emergency treatment and no medical emergency existed at the time. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred January 3, 2011, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52-17.54, 17.120, 17.1002 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service-connected for arrhythmia and has a pacemaker.  In December 2010, he went to a private cardiologist, Dr. L.R.N., for an evaluation.  It appears that this visit had been authorized by VA, which subsequently approved payment for the services rendered.  During the evaluation, the private cardiac physician adjusted the Veteran's pacemaker and noted in the treatment record a desire to see the Veteran return in a few weeks to assess the changes and to have Veteran take a treadmill stress test.  The Veteran returned to the private physician's office on January 3, 2011 and took the stress test.  

On January 11, 2011, VA received a claim for payment from Dr. L.R.N. for the office visit and stress test.  VA denied payment on the grounds that the cardiac testing on January 3 had not been pre-authorized and did not constitute emergency treatment.  The Veteran has appealed the determination, asserting that he was authorized to receive such treatment or alternatively, that it was an emergency situation within the applicable regulations. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52.  Ordinarily, a claimant is only entitled to reimbursement or payment for medical treatment at a private facility when VA authorizes payment for that treatment in advance.  38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  In the case of an emergency that existed at the time of admission at a non-VA facility, authorization may be deemed as prior authorization if an application (formal or informal) is made within 72 hours after the veteran's admission.  38 C.F.R. § 17.54.

The evidence does not show that the Veteran sought or obtained authorization for the office visit on January 3, 2011.  He has asserted that he received approval to be treated by Dr. L.R.N. and that this approval extended to his January 2011 office visit.  The evidence of record shows that the Veteran had received authorization to be seen by an ear, nose and throat physician to determine the cause of his dizziness, which apparently covered the Veteran's initial consultation with Dr. L.R.N.  There is nothing in the record to suggest that the Veteran specifically sought or received authorization for the follow-up stress test.  Furthermore, the record shows that the Veteran did not file a claim for payment or reimbursement within 72 hours of the appointment.  Accordingly, the Board finds that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

The Veteran alternately contends that his need to get to the hospital was an emergency and that he lived too far away from the nearest VA Medical Center to have received the service he required.  However, there is no indication from the record that a medical emergency existed at the time of the Veteran's visit.  38 U.S.C.A. § 1725(f)(1)(B); 38 C.F.R. § 17.120(b)); 38 C.F.R. § 17.1002(b) (A medical emergency exists where a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  He was not experiencing an exacerbation of his arrhythmia on the day of his stress test, and no other immediate medical problems are recorded prior to the test.  Furthermore, the stress test could not be considered emergency treatment within the regulatory definition, as it was diagnostic in nature and had been scheduled in advance as a follow-up to the Veteran's prior evaluation.  38 U.S.C.A. § 1725(f)(1)(A)-(B).  Indeed, a cardiac stress test would be highly inappropriate in an emergency situation as defined. 

As the evidence of record does not show that the Veteran obtained prior approval for his office visit on January 3, 2011, or that there was a medical emergency situation under the applicable regulatory meaning, payment or reimbursement for services provided on that date is not warranted.  C.F.R. §§ 17.52-17.54, 17.120.



ORDER

Payment or reimbursement of unauthorized medical expenses incurred on January 3, 2011, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


